     Case 3:19-cv-01945-E Document 16 Filed 11/26/19                Page 1 of 2 PageID 157



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS



DEMETRICK PENNIE

                                                Civil Action No.: 3:19-cv-1945
                  Plaintiffs,
v.

DALLAS MORNING NEWS, et al

                  Defendants.

PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE OF NOVEMBER
 6, 2019 AND REQUEST FOR LEAVE TO PROCEED WITHOUT LOCAL COUNSEL

        Plaintiff Demetrick Pennie (“Pennie”) hereby submits the following in response to this

Court’s Order to Show Cause of November 6, 2019, ordering Plaintiff to show cause why local

counsel has not yet appeared on its behalf. ECF No. 7. Based on the following, Plaintiff

respectfully requests that this Court waive the local counsel requirement pursuant to LR

83.10(a), as such a waiver will prejudice no party or this Court.

        Plaintiff Pennie has retained Mr. Larry Klayman (“Mr. Klayman”) to represent him on a

contingency fee basis in this case. Plaintiff, a law enforcement officer, can not afford to retain

local counsel to represent him in this case, since it would definitely come at considerable

financial cost. This case can only proceed with Mr. Klayman’s contingency fee representation.

        Mr. Klayman has been licensed to practice in the Northern District of Texas since August

9, 2002, Exhibit 1, and has filed and litigated numerous cases in this judicial district. Mr.

Klayman litigated these cases on his own, without local counsel, so he is familiar with the local

rules of the Court, and has attended all required in person hearings set by the Court. Mr.

Klayman’s public interest advocacy practice operates nationwide, as he files cases on behalf of




                                                 1
   Case 3:19-cv-01945-E Document 16 Filed 11/26/19                     Page 2 of 2 PageID 158



clients from coast to coast and just about everywhere in-between. Mr. Klayman is willing to, and

frequently does travel to courts all around the country to attend hearings, make oral arguments,

and to satisfy any requirements and duties imposed by the local courts.

        In this regard, Mr. Klayman will personally handle any duties that would traditionally be

assigned to “local counsel” under LR 83.11(b), including “present[ing] and argu[ing] a party’s

position at any hearing called by the presiding judge.” Thus, local counsel would not be required

for this matter to proceed.

        WHEREFORE Plaintiff respectfully requests that this Court waive the local counsel

requirement, as Mr. Klayman, as has been the case in prior cases, can handle all matters,

particularly since Plaintiff, is not able to pay legal fees for a local counsel.

Dated: November 26, 2019                                Respectfully submitted,

                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    Klayman Law Group, P.A.
                                                    2020 Pennsylvania Ave, NW, #800
                                                    Washington, DC, 20006
                                                    Tel: (561) 558-5336
                                                    Email: leklayman@gmail.com

                                                    Attorney for Plaintiff




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

November 26, 2019


                                                        /s/ Larry Klayman




                                                   2
